Citation Nr: 0310181	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by sore throat. 

2.  Entitlement to service connection for chlamydia.

3.  Entitlement to service connection for right foot and 
ankle disorder. 

4.  Entitlement to service connection for right shoulder 
disorder.

5.  Entitlement to service connection for tendonitis of 
the right hand.

6.  Entitlement to service connection for disorders of the 
left lower extremity (claimed as left leg, left knee, left 
ankle, and left foot disorders).  

7.  Entitlement to service connection for systolic heart 
murmur.  

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an increased rating for herpes rated as 
10 percent disabling, based on an initial grant of service 
connection.  

10.  Entitlement to an increased (compensable) rating for 
hemorrhoids prior to March 26, 2002, and a rating in 
excess of 10 percent since March 26, 2002.  

11.  Entitlement to an increased for degenerative joint 
disease of the cervical spine rated as 10 percent 
disabling, based on initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
April 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO denied the claims for 
service connection that appear on the cover of this decision.  
The RO granted service connection for hemorrhoids and 
assigned a noncompensable disability evaluation, effective 
May 1, 1997.  In addition, service connection was granted for 
degenerative joint disease of the cervical spine and a 10 
percent disability evaluation was assigned, effective May 1, 
1997.  

The veteran disagreed with the RO's denial of the service 
connection claims.  In addition, the veteran disagreed with 
the disability evaluations assigned for hemorrhoids and 
degenerative joint disease of the cervical spine.  

In a rating action dated in March 1999, the RO granted 
service connection for herpes and assigned a noncompensable 
evaluation effective May 1, 1997.  In a VA Form 9, the 
veteran disagreed with that disability evaluation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") issued Fenderson v. West, 12 Vet. App. 119 
(1999).  In that case the Court held that there is a 
distinction between a claim based on a disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As indicated 
above, the veteran disagreed with the initial disability 
evaluations assigned for his service-connected hemorrhoids, 
degenerative joint disease of the cervical spine, and herpes 
by the RO in the December 1998 and March 1999 rating 
decisions.  Because the veteran has disagreed with the 
initial ratings assigned for those disabilities, the Board 
has recharacterized the increased rating issues as they 
appear on the cover of this decision.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

In an action dated in June 2002, the RO increased the 
disability evaluation of the service-connected hemorrhoids to 
10 percent, effective March 26, 2002.  Because the veteran 
continues to disagree with the current rating assigned, the 
claim for a disability rating in excess of 10 percent for the 
veteran's service-connected hemorrhoid disability also 
remains an issue on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).  

The claims for service connection for essential hypertension, 
right shoulder disorder, right foot and ankle disorder, 
tendonitis of the right hand, and increased ratings for 
degenerative joint disease of the cervical spine and herpes 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  There is no evidence of a current diagnosis for disorder 
manifested by sore throat, Chlamydia, and left lower 
extremity disorders (claimed as left leg, left knee, left 
foot, and left ankle disorders).  

2.  A systolic heart murmur existed prior to service. 

3.  The evidence does not establish that the veteran's 
systolic heart murmur underwent an increase in disability 
during service.  

4.  The veteran's hemorrhoids were mild to moderate prior to 
March 2002.  

5.  In March 2002, the veteran's hemorrhoids were posterior 
midline hemorrhoids measuring as 1.0 x 1.5 centimeters (cm).   


CONCLUSIONS OF LAW

1.  Service connection for disorder manifested by sore 
throat, chlamydia, and left lower extremity disorders 
(claimed as left leg, left knee, left foot, and left ankle 
disorders) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  Systolic heart murmur was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

3.  The criteria for a compensable evaluation for 
hemorrhoids, prior to March 26, 2002, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2002).

4.  The criteria for an increased rating in excess of 10 
percent for hemorrhoids, since March 26, 2002, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2002).


I. Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits and instructions for completing an incomplete 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran's application form, dated in 
April 1997, is of record and shows he filed his claims for 
service connection for the disabilities on appeal, among 
other things.  There is no specific claim form required in 
order to claim entitlement to a higher evaluation, and there 
is no issue as to provision of necessary forms for that 
benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a VA form 9, received in March 1999, the veteran 
identified VA medical records that might be relevant to his 
claims.  The RO obtained those records and associated them 
with the veteran's claims file.  In letters dated in May and 
July 2002, VA informed the veteran of his and VA's duties and 
responsibilities in developing the claims on appeal pursuant 
to the VCAA.  VA indicated that its duty was to make 
reasonable efforts to help the veteran obtain evidence 
necessary to support his claim such as obtaining medical 
records, employment records, or records from other Federal 
agencies, and providing medical examinations or opinions, if 
necessary.  In July 2002, VA informed the veteran that it had 
requested copies of his outpatient clinic records in 
Huntsville and the VA Medical center in Birmingham.  

As to the veteran's responsibilities, he was asked to submit 
medical evidence to support his claims for service connection 
for sore throat, Chlamydia, right foot and ankle disorder, 
right shoulder disorder, tendonitis of the right hand, left 
lower extremity disorders (claimed as left knee condition, 
left foot and ankle condition), and systolic heart murmur.  
In addition, the veteran was asked to submit evidence he 
wanted considered for the claim for an increased rating for 
hemorrhoids.  VA informed the veteran that it was his 
responsibilities to provide VA with sufficient identifying 
information regarding such evidence and that it was still his 
responsibility to support his claim with appropriate 
evidence.

In a supplemental statement of the case dated in November 
2002, VA reiterated its and the veteran's duties and 
responsibilities in the developing the issues on appeal.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
service medical records pertinent to the matters at issue are 
of record, including those records identified by the veteran.  
VA has discharged its duty to obtain evidence on the 
veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA afforded the veteran examinations in September and March 
2002.  The examination reports contained adequate clinical 
findings and diagnoses pertinent to the claim at issue.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)). 

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  


II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Sore Throat

The veteran asserts that he has a disorder manifested by sore 
throat as result of service.  At a personal hearing before a 
hearing officer in June 1999, the veteran testified that he 
was treated for sore throat during service.   

Although service medical records reflect complaints of sore 
throat in 1996 and 1997 with diagnoses including strep throat 
and phyarangitis, there are no post service medical records 
showing clinical findings or a diagnosis of a disorder 
manifested by sore throat.  Reports of VA outpatient 
treatment and two VA examinations reflect no complaints of a 
sore throat, and no findings of a disease or disorder 
manifested by a sore throat.  In the absence of current 
disability, service connection for disorder manifested by 
sore throat is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  




Chlamydia

The veteran asserts that he developed Chlamydia during 
service.  He testified that he also developed herpes (for 
which he is service-connected) and that it was not clear 
whether the Chlamydia and herpes are interchangeable.  

The veteran's service medical records dated in August 1989 
reflect that the veteran had Chlamydia contact; however, post 
service medical records do not show a diagnosis of or 
treatment for the disorder.  As noted above, in the absence 
of current disability, service connection for disorder 
manifested by sore throat is not warranted.  Id.  


Left lower extremity disorders (claimed as left leg, left 
knee, left foot, and ankle disorders)

The veteran asserts and testified that he injured his left 
leg, knee, foot and ankle during service while playing 
sports.  

Service medical records reflect complaints of the left ankle 
swelling and a diagnosis of traumatic swelling of the left 
ankle in May 1986.  Subsequent service medical records 
reflect complaints of left knee problems.  In 1993, the 
veteran was seen for left knee abrasion.  X-rays of the left 
knee dated in October 1995 were normal.  In 1996, the veteran 
complained of chronic left knee pain, especially when 
kneeling.  Diagnoses included left knee likely cartilaginous 
damage secondary to trauma and rule out left knee fracture.  
Although the report of the March 1997 retirement examination 
shows a medical history of swollen or painful joints, the 
were no clinical findings of a left lower extremity disorder.  

Post service medical records do not reflect a diagnosis of a 
left lower extremity disorder.  When examined by VA in 
September 1998, there were no clinical findings or diagnosis 
with respect to a left lower extremity disorder.  
Specifically, the examiner entered a diagnosis of normal feet 
and determined that the veteran's knees were normal.  X-rays 
of the feet dated in September 1998 showed that the bones and 
soft tissue of the feet appeared to be normal, and no 
radiopaque foreign body was seen.  A VA outpatient entry 
shows complaints of left foot pain.  However, there were no 
clinical findings of a left foot disorder.  

Although the record reflects that the veteran had left ankle 
and knee problems during service, post service medical 
records do establish a current disorder regarding the left 
ankle and knee.  In addition, there is no service or post 
service medical evidence of a left foot disorder.  Thus, 
service connection for a left lower extremity disorder is not 
warranted.  Id.  


Systolic Heart Murmur

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such condition as are 
recorded in examination reports are to be considered noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The 
presumption of sound condition attaches only where there has 
been an induction examination in which the later complained 
of disability was not detected.  Verdon v. Brown, 8 Vet. App. 
529 (1996).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness; rather, all medically accepted evidence can be 
considered, including a medical opinion acquired several 
years after service.  See Harris v. West, 202 F.3d 1347 (Fed. 
Cir. 2000). 

Thus, the presumption of sound condition upon entry into 
service can be rebutted if the evidence clearly and 
unmistakably demonstrates that the disorder existed prior to 
service, and was not aggravated in service.  See Vanerson v. 
West, 12 Vet. App. at 258-60; Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has explained that the words "clear 
and unmistakable" means that evidentiary showing must be 
"undebatable."  Vanerson v. West, 12 Vet. App. at 261.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The report of the November 1975 entrance examination reflects 
a diagnosis of a systolic murmur, non disabling.  An 
examination of the chest dated in September 1989 revealed 
mild cariomegaly, otherwise normal chest.  A July 1992 
examination noted systolic murmur.  A Cardiac Doppler and 
Colorflow Mapping Study dated in March 1997 revealed normal 
left and right ventricular size, systolic function and wall 
motion; mild concentric left ventricular hypertrophy, but no 
pericardial effusion or mural thrombus; borderline dilated 
left and right atrium, and mild mitral tricuspid 
regurgitation, but no other valvular disease was noted.  

The report of a September 1998 VA examination reflects that 
veteran's cardiovascular system demonstrated a weak, short 
systolic murmur with normal rhythm.  He was diagnosed as 
having a systolic murmur and mitral valve prolapse.  

The evidence establishes that the veteran's heart disorder 
existed prior to service as evidenced by the report of 
November 1975 entrance examination.  Therefore, the question 
in this case is whether the disorder was aggravated by 
service.  

There is no medical evidence establishing that the disorder 
increased in disability during service.  Service medical 
records do not reflect not complaints or treatment pertaining 
the heart disorder, and there is no evidence establishing 
that the veteran's heart disorder showed an increase in 
disability after service.  In the absence of medical evidence 
of aggravation of the systolic heart murmur, aggravation of 
the disorder cannot be conceded.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).


III. Increased Rating 

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Id. at. 55, 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Id. at 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2001).  With respect to the 
claim for an increased rating for hemorrhoids, the RO 
assigned a noncompensable rating from the date service 
connection was granted, and a 10 percent disability 
evaluation was assigned which became effective on March 26, 
2002.  As the veteran is appealing from an initial grant of 
service connection and the originally assigned evaluation, 
the Board must consider these "staged ratings" based upon 
the facts found during the time periods in question.  
Fenderson v. Brown, supra.  Thus, the Board will consider 
whether the veteran is entitled to a compensable rating prior 
to March 26, 2002 and whether he is entitled to a rating in 
excess of 10 percent since March 26, 2002.  

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating the 
same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  


Hemorrhoids

Hemorrhoids are evaluated under Diagnostic Code 7336.  That 
code provides that mild or moderate hemorrhoids warrant a 
compensable evaluation.  A 10 percent evaluation is warranted 
when there are large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation, the highest 
available under the schedular criteria, is warranted with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).

Prior to March 26, 2002

The record reflects that the veteran developed hemorrhoids 
during service and was treated for the disorder throughout 
service.  

The report of November 1997 colonoscopy conducted at Fox Army 
Community Hospital showed internal hemorrhoids, grade 1.  The 
report of a September 1998 VA examination showed that the 
veteran had occasional blood in his bowel movements.  On 
physical examination, the veteran was 6 feet tall and weighed 
193 pounds. He was diagnosed as having hemorrhoids.   

At a personal hearing dated in June 1999, the veteran 
testified that the symptoms associated with his hemorrhoids 
were disabling than assigned non-compensable evaluation.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for the 
veteran's hemorrhoids prior to March 26, 2002.  In this 
regard, there is nothing in the claims files that reflect 
that his hemorrhoids were large or thrombotic, or have 
excessive redundant tissue to warrant the assignment of a 10 
percent disability evaluation.  Diagnostic Code 7336.  
Although the veteran reported having bloody stools, they were 
occasional.  In addition, there was no evidence of anemia or 
fissures to warrant the assignment of a 20 percent disability 
evaluation.  Id.  As there is nothing that would reflect the 
criteria for a compensable evaluation, the Board must find 
that the preponderance of the evidence is against this claim.

Rating in excess of 10 percent since March 26, 2002

The evidence during this period consists of the report of a 
VA examination dated March 26, 2002, which is the basis of 
the assignment of the 10 percent disability evaluation.  The 
report of the examination shows that the veteran had 
excellent sphincter control; there was no fecal leakage, 
there were no complaints of bleeding or thrombosis of 
hemorrhoids.  A physical examination revealed, in pertinent 
part, that the hemorrhoids measured as 1.0 x 1.5 centimeters.  
The examiner observed a hypertrophied rectal pupilla.  The RO 
determined that this evidence supports the assignment of a 10 
percent evaluation under Diagnostic Code 7336.  

The evidence also includes statements from the veteran's 
spouse and a former employer dated in May 2002.  The 
veteran's spouse indicated that the veteran experiences 
recurrent and painful hemorrhoids.  The former employer 
stated that the veteran complained about having hemorrhoids 
and discomforts caused by the disability.  The former 
employer indicated that he allowed the veteran to change his 
work schedule for the problem and allowed the veteran to go 
home to take a sitz bath.  It was noted that the veteran 
resigned from the position to find more suitable employment.  

Having considered the evidence, the Board finds that a higher 
disability evaluation for hemorrhoids is not warranted.  
While it is clear the veteran experiences discomforts 
associated with his hemorrhoids, the May 2002 examination 
does not show evidence of bleeding, anemia, or fissures, to 
warrant the assignment of a 20 percent disability evaluation 
under Diagnostic Code 7336.  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected hemorrhoids 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  


ORDER

Service connection for disorder manifested by sore throat, 
Chlamydia, and left lower extremity (claimed as left knee, 
left foot, and left ankle disorders) is denied.  

Service connection for systolic murmur is denied.  

Entitlement to a compensable evaluation for hemorrhoids, 
prior to March 26, 2002, is denied.  

Entitlement to a rating in excess of 10 percent, since March 
26, 2002, is denied.  


	(CONTINUED ON NEXT PAGE)





REMAND

Right foot and ankle

The veteran was treated on numerous occasions for right foot 
and ankle problems during service.  He incurred injuries to 
the right foot and ankle while playing sports.  Diagnoses 
included right ankle sprain.  X-rays of the right foot were 
conducted in June 1980 for signs that suggested a fracture of 
the 5th metatarsal.  The X-ray report revealed questionable 
fracture (avulsion type) incomplete proximal styloid of the 
5th metatarsal.  In August 1996, the veteran was seen for 
complaints of right foot pain and right 1st metatarsal pain.  
The assessment was chronic right ankle ligament shortening 
secondary to possible osteoarthritis and right 1st metatarsal 
chronic thickening secondary to possible osteoarthritis and 
history of trauma.  The report of a March 1997 retirement 
examination revealed a history of torn ligaments of the right 
foot; no sequelae.  Reoccurring right ankle sprain was also 
registered.  

The veteran reported right foot and ankle problems at a VA 
examination dated in September 1998.  Although the examiner 
diagnosed the veteran as having normal feet, the examination 
is inadequate for rating purposes.  The examiner did not 
provide the basis of the diagnosis.  The examination report 
only reflects blanket yes/no responses without providing the 
basis of the responses.  Thus, the Board is of the view that 
another examination is warranted to ascertain the nature and 
extent of a right ankle and foot disorder.  

Tendonitis of the Right Hand

Service medical records reflect that the veteran was seen for 
pain in the right hand beginning in 1995.  Entries dated in 
October 1995 show that the veteran had discoloration of right 
hand and swelling of the right hand due to playing football.  
X-rays of the right hand dated in October 1995 did not show 
any evidence of a fracture, dislocation, or significant 
finding.  There was no evidence of an abnormality of the 
third of fourth metacarpal.  However, there was mild soft 
tissue swelling.  In September 1996, he was diagnosed as 
having tendonitis.  

Although the veteran reported problems with the right hand, 
the report of a VA examination and X-rays of the right hand 
dated in September 1998 show that the veteran's hands were 
normal.  However, the Board finds that the examination report 
is inadequate.  The examiner did not provide any specific 
clinical findings with respect to the veteran's hands and no 
rationale was provided for the basis of the diagnosis.  
Therefore, another examination is warranted to ascertain the 
nature and extent of tendonitis of the right hand.  


Hypertension

Service medical records reflect elevated blood pressure 
readings of 138/76 in a periodic examination in May 1996, 
134/77 in December 1996, and 137/85 was recorded at the 
veteran's retirement examination in March 1997.  Shortly 
after service, the veteran was diagnosed as having 
hypertension.  VA medical records show that the veteran was 
diagnosed as having borderline hypertension in June 1998, and 
the report of a September 1998 VA examination reflects a 
diagnosis of essential hypertension.  Based on the foregoing, 
the Board is of the view that a VA examination is warranted 
to determine the etiology of the veteran's hypertension.  

Right Shoulder Disorder 

A July 1987 entry shows complaints of shoulder pain.  It was 
noted that the veteran had had the problem since 1985.  The 
veteran reported that it hurt when moving his head.  There 
was no pathology found.  A diagnosis included myalgia.  

In October 1995, the veteran was seen on an emergency basis 
for right shoulder strain as result of playing football.  He 
demonstrated full range of motion.  X-rays of the right 
shoulder dated in December 1995 were normal.  In January 
1996, the veteran reported chronic right shoulder pain.  A 
consultation revealed full range of motion of the right 
shoulder.  The veteran demonstrated painful arc at 85 to 105 
degrees.  He demonstrated reduced muscle strength on the 
right internal rotation and abduction.  The assessment 
included right shoulder and lateral biceps strain.  In 
February 1996, that the veteran incurred a right rotator cuff 
injury long head biceps injury.  A physical examination of 
the right shoulder revealed, in pertinent part, full range of 
motion.  However, there was pain with part exterior.  

Subsequent medical records show treatment for the right 
shoulder with tenuous improvement.  In June 1996, the veteran 
was placed on profile for painful right shoulder.  When 
examined for retirement in March 1997, the veteran reported a 
history of painful or "trick" shoulder.  A clinical 
notation of right shoulder rotator cuff strain was registered 
in March 1997.  

At a September 1998 VA examination, the veteran reported 
having problems with the right shoulder since 1985.  Although 
the examiner diagnosed the veteran as having a normal right 
shoulder, the veteran demonstrated some limitation of motion 
of the right shoulder on forward flexion, abduction, and 
internal rotation.  (Forward flexion of the right shoulder 
was to 170 degrees (normal being to 180 degrees); abduction 
was to 173 degrees (normal being to 180 degrees), internal 
rotation was to 84 degrees with normal being to 90 degrees).  
See 38 C.F.R. § 4.71a, Plate 1 (2002).  In light of the 
veteran's chronic right shoulder problems in service and post 
service complaints and pathology, the Board is of the view 
that another VA examination is warranted to determine the 
nature and extent of the veteran's right shoulder disorder.  

Degenerative Joint Disease of the Cervical Spine

As to the claim for an increased rating for degenerative 
joint disease of the cervical spine, the Board notes that the 
report of the VA March 2002 VA examination is not adequate 
for rating purposes.  There is conflicting data with respect 
to functional loss due to pain associated with the cervical 
spine disability.  On the one hand, the examiner indicated 
that the motion of the cervical spine stopped when pain 
began; on the other hand, it is noted that there was no 
evidence of painful motion.  Yet, the examiner diagnosed the 
veteran as having degenerative joint disease of the cervical 
spine with loss of function due to pain.  The Board notes 
that the veteran has complained of chronic cervical pain 
since separation from service, and in evaluating disabilities 
of the musculoskeletal system functional loss due to pain 
must be considered.  38 C.F.R. §§  4.40, 4.45 (2002); Deluca 
v. Brown, 8 Vet, App. 202 (1995).  In addition, statements 
submitted subsequent to the examination suggest that the 
veteran's service-connected cervical spine disability may 
have increased in severity.  Therefore, the Board is of the 
view that another VA examination is warranted to determine 
the severity of the veteran's degenerative joint disease of 
the cervical spine.  


Herpes

The veteran asserts that the symptoms associated with his 
service-connected herpes are more disabling than currently 
evaluated.  The most recent VA compensation and pension 
examination was conducted in September 1998.  Thus, a more 
contemporaneous examination is warranted.  

The veteran's herpes are evaluated by analogy to eczema.  
Diagnostic Code 7599-7809.  During the course of this appeal, 
regulations pertaining to skin disabilities were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 495590-49599 
(July 31, 2002).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
The RO must consider the version most favorable to veteran 
when re-evaluating the service-connected herpes.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded the following examinations.  Send the 
claims folder to the examiner(s) for review. All 
necessary tests should be accomplished.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be set 
forth.  

a.	A cardiovascular examination to 
determine the etiology of 
hypertension.  The examiner should 
provide an opinion as to whether it is 
as likely as not that any current 
hypertension was caused by any 
incident or event of the veteran's 
service (see blood pressure readings 
of 138/766 as recorded in the report 
of a service periodic examination in 
May 1996, 134/77 in December 1996, and 
137/85 as recorded in a retirement 
examination dated in March 1997.  

b.	An orthopedic examination to determine 
the nature and extent of a right foot 
and ankle disorder, tendonitis of the 
right hand, and the nature and extent 
of any right shoulder disorder found 
to be present.  The examiner should 
also ascertain the severity of the 
veteran's service-connected 
degenerative joint disease of the 
cervical spine.  

The examiner should ascertain whether 
the veteran has a right foot or ankle 
disorder.  If a right foot or ankle 
disorder is found, the examiner should 
provide an opinion as to whether such 
disorder(s) was as likely as not 
caused by any incident or event of 
service.  

The examiner should determine whether 
the veteran has a right hand disorder, 
including tendonitis of the right 
hand.  If tendonitis of the right hand 
is found, the examiner should provide 
an opinion as to whether such disorder 
was, as likely as not, caused by any 
incident or event of service.  

The examiner should determine whether 
the veteran as a right shoulder 
disorder.  If a right shoulder 
disorder is found to be present, the 
examination should provide an opinion 
as to whether it is as likely as not 
that any right shoulder disorder found 
was caused by any incident or event of 
the veteran's service.  

As to the service-connected cervical 
spine disability, the examiner should 
comment on the following:  

?	The examiner should provide range of 
motion measurements (using a 
goniometer) of the cervical spine.  
The examiner is requested to provide 
a definition, in degrees, of 
"normal" cervical motion, and 
provide an opinion as to the 
severity of any evidenced motion 
limitation in the veteran.  

?	The examiner must perform tests of 
joint movement against varying 
resistance of the cervical lumbar 
spine.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use must 
also be described by the examiner.  

?	The examiner must identify any 
objective evidence of pain or 
functional loss due to pain of the 
cervical lumbar spine.  

?	The examiner must express an opinion 
concerning whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion during flare-ups.  If this 
is not feasible, the physician 
should so state.  

c.	An examination to determine the severity of the 
veteran's service-connected herpes.  The 
examination should, if possible, be conducted 
during an active state of the disability.  The 
examiner should address the following:  
?	Describe the extent of any exfoliation, 
exudation, itching, lesions, ulceration, or 
crusting involved.  
?	Address the extent to which there exits 
disfigurement or systemic or nervous 
manifestations associated with the service-
connected skin disorder.  
?	Comment on the frequency and duration of any 
flare-ups of the service-connected skin 
disability.  
?	Indicate the total area of the veteran's body 
affected by the service-connected skin 
disability, to include an indication of the 
extent of exposed areas provided i.e., whether 
it is 5 percent of the exposed area affected; 
or at least 5 percent, but less than 20 
percent of the exposed affected area; or 
whether it is 20 to 40 percent of exposed 
area; or more than 40 percent of the exposed 
area affected.  
?	Comment on the treatment for the service-
connected skin disability to include whether 
medication is required and the application 
thereof, i.e. whether no more than topical 
therapy is required during the past 12 month 
period; or whether intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration 
of less than six weeks during the past 12 
month period; or whether systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six 
weeks or more, but not constantly, during the 
past 12 months; or whether constant or near 
constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs have been required during the past 12 
month period.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Then, the RO should readjudicate the claims of 
entitlement to service connection for hypertension 
and service connection for a right shoulder 
disorder.  In addition, the RO should readjudicate 
the claims for an increased rating for 
degenerative joint disease of the cervical spine 
and an increased rating for herpes, 38 C.F.R. 
§ 4.118, under the old and new criteria.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



